 GREAT SCOTT SUPERMARKETS, INC.447Great Scott Supermarkets,Inc.andEugene Gipsonand William P. Goodman.Cases 7-CA-9462(1) and7-CA-9462(4)October 16, 1973tractual procedure established for the handling ofgrievances.Because the Respondent has not pre-served by an exception its previously held contraryposition,our review of the Administrative LawJudge's Decision does not extend to this issue. Ac-cordingly, his conclusion is adoptedpro forma.DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn April 30, 1973, Administrative Law Judge Mor-ton D. Friedman issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief. The Respondent filedlimited cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.Contrary to the Administrative Law Judge, we findthat the General Counsel's motion to amend the com-plaint to include an additional discriminatee, PhilipMascaro,must be denied. Although the GeneralCounsel was aware of the facts upon which he prem-ised his requested amendment to the complaint wellbefore the close of the hearing, he did not file hismotion until after the hearing was closed. This is nota case in which the issue raised by the requested a-mendment was fully litigated at the hearing. There-fore, in the absence ofanyunusual circumstanceswhich may have excused the General Counsel's fail-ure to amend the complaint in time for this issue tobe litigated at the hearing, we must overrule the Ad-ministrative Law Judge's approval of the GeneralCounsel's motion to amend the complaint. Cf.Cham-pion Pneumatic Machinery Co.,152 NLRB 300.We note that the Respondent, in its answer to thecomplaint, requested that the complaint be dismissedwithout reservation of jurisdiction because the under-lying grievances had been resolved by the Union'sdecision not to seek arbitration. The AdministrativeLaw Judge concluded that this defense was withoutmerit as the rationale of neitherCollyer InsulatedWire'norSpielbergManufacturing Company 2envi-sioned deferral by this Board to grievance resolutionnot equatable to arbitration but pursuant to the con-' 192 NLRB 837.2 112 NLRB 1080.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its order the recommended Or-der of the Administrative Law Judge as modifiedbelow and hereby orders that the complaint herein be,and it hereby is, dismissed; provided, however, that:Jurisdiction of this proceeding is retained for thelimited purposes set forth in the recommended Orderof the Administrative Law Judge as modified below.Delete the words "and amendment" following theword "complaint" from the said recommended Order.MEMBER FANNING, dissenting:For reasons stated in my dissenting opinion inCol-lyer InsulatedWire,192 NLRB 837, and-subsequentcases involving that novel doctrine, I dissent from themajority's insistence that these individuals are not en-titled to have this Board determine in the first instancewhether or not their Employer violated this statute bydischarging them during the course of a strike.Particularly where, as here, their Union has alreadydetermined that they have no reasonable hope of vin-dication in an arbitration proceeding, it seems to metheir invocation of their statutory right to seek redressof alleged wrongs in this forum should not be denied.DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Upona charge filed in Case 7-CA-9462(l) by Eugene Gipson,herein called Gipson, on April 13, 1972, and upon a chargefiled in Case 7-CA-9462(4) filed by William P. Goodman,on April 20, 1972, the Acting Regional Director for Region7 of the National Labor Relations Board, herein called theBoard, issued a consolidated complaint on November 14,1972, on behalf of the General Counsel of the Board againstGreat Scott Super Markets, Inc., herein called the Respon-dent, alleging violations of Secion 8(a)(1) of the NationalLabor Relations Act, as amended, (29 U.S.C. Sec. 151,etseq.),herein called the Act. In its duly filed answer, theRespondent, while admitting certain allegations of the com-plaint, denied the commission of any unfair labor practices.Pursuant to notice, a hearing in this case was held beforeme at Detroit, Michigan, on various days between January206 NLRB No. 111 448DECISIONS OF NATIONAL LABOR RELATIONS BOARD22 and February 9, 1973. All parties were represented I andwere afforded full opportunity to be heard, to introducerelevant evidence, to present oral argument and to filebriefs. Oral argument was waived. Briefs were filed by coun-sel for the General Counsel and the Respondent. Uponconsideration of the entire record herein and upon my ob-servation of each witness appearing before me, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Michigan corporation, maintains var-ious places of business in the State of Michigan where it isengaged in the retail sale and distribution of groceries,meats and related products. Respondent maintains its prin-cipal office and place of business and warehouse at the cityof Ferndale in the State of Michigan, which Ferndale placeof business is the only facility involved in this proceeding.During the year ending September 25, 1972, a representa-tive period, the Respondent received gross revenues in ex-cess of $500,000 from the retail sale of groceries, meats, andother related products. During the same period, Respon-dent purchased goods and materials of a value in excess of$100,000, of which goods of a value of more than $50,000were shipped to Respondent's places of business in Michi-gan directly from points located outside the State of Michi-gan.It is admitted, and I find, that the Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDLocal 337, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Ind.,herein called the Union, is a labor organization within themeaning of Section 2(5) of the Act.III.BACKGROUND, PLEADINGS, AND ISSUESThe Respondent and the Union, which represents a unitof all of the Respondent's warehousemen, truckmen, andgarage employees, at Respondent's Ferndale, Michigan, fa-cility, have had a contractual relationship for many years.The most recent bargaining agreement between the Respon-dent and the Union became effective on June 1, 1970, withan expiration date of May 31, 1973.This current agreement contains, among other clauses,paragraphs limiting reasons for discharge or suspension toIAt the opening of the hearing counsel for Local 337,International Broth-erhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,asked for leave to intervene although the said labor organization is not aparty to this proceeding.Leave to intervene specially was granted on the basisthat the collective-bargaining agreement between the said Union and theRespondent was inextricably woven with the issues of the proceeding and,furthermore,the Respondent in its defense,had advanced the argument thatthe entire matter with which this proceeding is concerned should be deferredto arbitration in accordance with the procedures set forth in the said bargain-ing agreement."just cause," grievance and arbitration procedures, a sectionof which delineates the Respondent's authority to disciplineand/or discharge in the event of an unauthorized or "wild-cat" strike, a section which defines and limits the authorityof shop stewards, and a section which deals withRespondent's authority in the event members of the unitemploy self-help instead of following the grievance and ar-bitration procedures. The details of these paragraphs of theagreement are set forth,infra.In consequence of what some of the Respondent's em-ployees considered an unfair disposition of a grievance ofgarage employee Merle Eisel, some of the employees, uponthe alleged urging of certain stewards and assistant stew-ards, engaged in an admittedly wildcat strike beginning onApril 7, 1972,2 which strike was continued for some daysthereafter by some of the employees. The Respondent,reacting to this strike action, discharged a number of em-ployees, allegedly in violation of section 3 of the grievanceand arbitration provisions of the bargaining agreementwhich, as noted above, defines the Respondent's authorityto discipline in the event of a wildcat strike.The consolidated complaint alleges that on April 7, dur-ing the first 24 hours of the wildcat strike, the Respondentdiscriminatorily discharged employees Lawrence Basaj,Merle Eisel, Ben Frazzitta, Eugene Gipson (one of theCharging Parties),William Goodman (the other ChargingParty), Allen Hall, Hershel Phipps, David Rennie, ThomasSchulz, Hughles Spear, and Ronald Szumski, in violation ofSection 8(a)(1) of the Act in that said discharges were con-trary to the provisions of article VIII, section 3, of thecollective-bargaining agreement which follows:Section 3. It is further agreed that in all cases of anyunauthorized strike, slow-down, walkout or any unau-thorized cessation of work, the Union shall not be lia-ble for damage resulting from such unauthorized actsof its members. While the Union shall undertake everyreasonable means to induce such employees to returnto their jobs during any such period of unauthorizedstoppage of work mentioned above, it is specificallyunderstood and agreed that the Company during thefirst twenty-four (24) hours of such unauthorized workstoppages shall have the sole and complete right ofreasonable discipline short of discharge. Such Unionmember shall not be entitled to or have any recourseto any other provisions of this Agreement.The complaint further alleges that by discharging em-ployees Edward Scott and Herman Simerly on April 8,1972, effective April 7, 1972, the Respondent thereby dis-criminated against these employees in violation of Section8(a)(1) of the Act because said discharges were also contraryto the provisions of the said article VIII, section 3, of thebargaining agreement as above set forth. The theory of theGeneral Counsel's case is that the Act was violated becausethe Respondent imposed the penalty of discharge on em-ployees participating in the wildcat strike at a time duringthe first 24 hours of the strike or effective during that periodof time, when the collective=bargaining agreement providedthat the only authority Respondent possessed was the au-thority to impose reasonable discipline short of discharge2All dateshereinare in 1972unless otherwise designated. GREAT SCOTT SUPERMARKETS, INC.during that period.The Respondent'sanswer,although admitting the dis-charges, denies as to Basaj, Eisel,Frazzitta,Phipps, Rennie,Schulz, and Spear that said employees were dischargedwithin the first 24 hours of the strike and avers,affirma-tively, that the said employees were discharged more than24 hours after the start of the illegal and unauthorized walk-out at a time when they were still on strike and that suchdischarge was authorizedby thebargaining agreement asfollows:Section 4. After the first twenty-four (24) hour peri-od of such stoppage,however, the Company shall havethe right to immediately discharge any Union memberparticipating in any unauthorized strike, slow-down,walkout or any unauthorized cessation of work, andsuch Union member shall not be entitled to or have anyrecourse to any other provisions of this Agreement.The answer further avers that, in any event, because thestrike was a wildcat strike unauthorized under article VIII,section 1, of the agreement which reads as follows:Section 1.It is mutually agreed that all grievances,disputes or complaints arising under and during theterms of this Agreement shall be settled in accordancewith-the procedure herein provided and that there shallat no time be any strikes,tie-ups of equipment, slow-down,walkouts or any other cessation of work throughthe use of any method of lockout or legal proceedings,except as specifically agreed to in other supersedingsections in this Contract.Every effort shall be made to adjust controversiesand disagreements in an amicable manner between theEmployer and the Union. In the event that any griev-ance cannot be settled in this manner,the question maybe submitted by either party for arbitration as hereinaf-ter provided.The Respondent had the right to summarily discharge all ofthe employees named in the complaint prior to the expira-tion of the first 24 hours of the wildcat walkout pursuant toarticleXI, section 2, of the bargaining agreement whichreads as follows:Section 2.Any individual employee or group of em-ployees, who willfully violate or disregard the arbitra-tion and grievance procedure set forth inArticle VIIIof this Agreement, may be summarily discharged bythe Employer without liability on the part of the Em-ployer or the Union.With regard to Gipson,Goodman,Hall, and Szumski, theanswer defends on the ground that these employees wereeither union stewards or alternate stewards who not onlyparticipated in the unauthorized walkout but either instigat-ed the walkout or did nothing to seek to prevent it or topersuade striking employees to return to work.Accordingly,the answer avers, these employees were subject to immedi-ate discharge pursuant to the provisions of article IX of thecontract,the pertinent part which is as follows:Job stewards and alternates have no authority totake strike action, or any other action interrupting theEmployer's business, except as authorized by officialaction of the Local Union. The Employerrecognizesthese limitations upon the authority of job stewardsand their alternates,and shall not hold the Union liable449for any unauthorized acts. The Employer in so recog-nizing such limitations shall have the authority to im-pose proper discipline,including discharge,in the eventthe shop steward has taken unauthorized strike action,slow down or work stoppage in violation of this Agree-ment.As to employee Szumski,the Respondent defends on thefurther ground that at a grievance hearing between theUnion and Respondent,itwas determined that Szumski'slevel of participation in the illegal walkout was less than theothers and he was reinstated by the Respondent,withoutbackpay, by agreement dated July 15 signed by all parties.As affirmative defenses the Respondent's answer alleges,in substance,that the complaint should be dismissed (1) asto all employees except Szumski and Simerly because theUnion, after grievance hearings held by the Union, de-termined that the grievances filed by the employees regard-ing the discharges were without merit and declined toprocess the grievances through arbitration; (2) as to Szum-ski for the reasons heretofore set forth,namely the settle-ment agreement pursuant to which Szumski was reinstatedwithout backpay,and (3)as to Simerly, because as the resultof a civilaction bythe Respondent against the employeesinvolved herein,Simerly and the Respondent exchangedreleases pursuant to which Simerly agreed not to file griev-ance charges or complaint against the Respondent and theRespondent dropped Simerly as a party defendant in thecivil damage action.As noted above, the complaint in this case was issued onNovember 14, 1972, upon charges filed on April 13 and 20.Between these dates, events occurred which are directlyrelated to the issues herein. Pursuant to the grievance andarbitration procedures of the collective-bargaining agree-ment,all of the dischargees filed grievances.The grievanceprocedures are as follows:Section 2.(A) Shouldany grievance,disputes orcomplaints anse over the interpretation or applicationof the contents of this Agreement,there shall be anearnest effort on the part of the parties to settle suchpromptly through the following steps.Step 1.By conference between the aggrieved em-ployee, the shop steward,or both,and the foreman ofhis or her department.Step 1.-a. Before proceeding to Step 2 below, itshall be the responsibility of the aggrieved to reduceany grievance to writing on the regular grievance formprovided for by the Local Union.Step 2.By conference between an official or officialsof the Union and the Manager, or representative of theCompany delegated by the manager,or both.Step 3.In the event the last step fails to settle acomplaint,either party upon proper request can askthat the complaint be referred for settlement to anarbitrator.The President and/or Executive Board of the LocalUnion shall have the right to determine whether or not thegrievance or complaint is qualified to be submitted forarbitrationby the Union.33Underlining supplied. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARD(B) In the choosing of an arbitrator, either partymay submit a list to the other, said list to contain thenames of responsible citizens, any of which is qualifiedto handle such arbitration.The decision of the arbitrator shall be rendered with-out undue delay and shall be final and binding on bothparties.The arbitrator shall have the sole and exclusive pow-er and jurisdiction to determine whether or not a par-ticular grievance, dispute, or complaint is arbitrableunder the terms of this Agreement. In the event that itis determined that such grievance dispute or complaintis not arbitrable, the Union shall have the right to strikein support of its position on all such non arbitrablematters.The cost of arbitration shall be borne equally by theEmployer and the Union.(C) Grievancesmustbe taken up promptly and nogrievance will be considered or discussed which is pre-sented later than five (5) days after such has happened.The first three steps of the foregoing procedure were fol-lowed by the Union and the Respondent. By reason thereof,the Acting Regional Director did not issue the complaintuntil November 14, declining to do so until the parties hadeither disposed of the grievances via the grievance proce-dure route, set forth above, or refused to do so. Beginningin July, the Union, through a panel appointed pursuant tothe underlined portion of step 3 of the grievance procedure,above, began investigatory hearings on each of the griev-ances filed by the dischargees. As a result of these panelhearings and recommendations made by the panel to theUnion's executive board, the Union decided not to proceedto arbitration and notified each of the discriminatees namedin the complaint herein (with the exceptions of Szumski andSimerly whose grievances were considered settled or with-drawn) giving the reasons therefor. These letters, all ofwhich were identical, and all with the exception of the letterto the alleged discriminatee Rennie, were dated either No-vember 3 or November 16, in pertinent part stated:There was little likelihood that further processing of thegrievance would result in your return to work or thatthe Union could in any manner prevail in an arbitra-tion of the grievance, therefore, arbitration of yourgrievance is denied.The foregoing letters were signed by Walter Schuler, sec-retary-treasurer of the Union.Itwas after this notification to the alleged discriminateesthat the Acting Regional Director issued the consolidatedcomplaint herein on November 14, 1972.It should be noted that after the Union's decision not tosubmit the grievances to arbitration, the Respondent didnot request arbitration. Instead, the Respondent, answeringthe complaint took the position that the Union's decisionnot to proceed to arbitration was a final disposition of thematter and pleaded this as an affirmative defense in itsanswer as heretofore described. Also, in furtherance of itsposition that the Union decision not to proceed to arbitra-tion was a final disposition of the matter, on December 14,4 SeeDubo ManufacturingCorp,142 NLRB 4311972, the Respondent made a motion to dismiss the com-plaint on the same grounds as set forth in the affirmativedefenses contained in its answer to the complaint. As au-thority for such dismissal Respondent cited the case ofCol-lyer InsulatedWire,192NLRB 150. This motion wasreferred to an Administrative Law Judge other than me. OnDecember 22, 1972, the Administrative Law Judge issuedhis opinion and order denying the motion on the groundthat theCollyercase was not dispositive of the issues hereinin that the panel hearings conducted by the Union did notconstitute an arbitration award pursuant to the terminalprovisions of the grievance procedure; there is no contractu-al provision for some form of intermediate bipartite arbitra-tion or intermediate bipartite determination whether toproceed to arbitration and, moreover, there was no suchbipartite arbitration proceeding or determination in fact.The said opinion further stated that this was purely anintraunion investigatory proceeding and was not the sort offinal disposition envisaged byCollyer.The AdministrativeLaw Judge further stated that deferral was being requestedby the Respondent not to arbitration but to a claimed ad-justment of the grievances affecting the right of individualemployees who did not consent or seek assistance underprovisions of the statute designed for their protection, andthat such a disposition, whether to defer under the princi-ples setforth inCollyer,should be made only after a fullhearing on the merits.Following this denial of its motion, the Respondent, onJanuary 9, 1973, made and served upon the parties a requestto the Board for special permission to appeal the ruling ofthe Administrative Law Judge. On January 19, 1973, theBoard, by telegraphic order, denied leave to the Respondentto appeal the Administrative Law Judge's ruling. On thesameday, January 19, 1973, the Respondent addressed aletter request to the secretary-treasurer of the Union whichdemanded arbitration of the discharge grievances of all ofthe alleged dischargees named in the complaint. This, then,was the position of the case when the matter came on forhearing on January 22, 1973.At the opening of the hearing the Respondent, before theGeneral Counsel opened his case, requested permission tomake a motion, which permission was granted.Respondent's counsel then moved that the case be dis-missed and the matter deferred to arbitration underCollyerby reason of the Respondent's demand for arbitration uponthe Union made on January 19, 1973. Counsel for the Gen-eral Counsel opposed this motion strenuously and gave ashis grounds therefor the fact that the Respondent had nev-er before demanded arbitration despite the fact that manymonths had passed since the filing of the grievances and thecharges in this proceeding. Furthermore, the General Coun-sel opposed on the basis that the Union was not a party tothis proceeding. Furthermore, the General Counsel charac-terized the Respondent's motion as a "last ditch" attemptto keep the Board from asserting jurisdiction in this case,citing again that the parties to the contract had a good 6 to8 months to go to arbitration and they did not do so. Fur-thermore, counsel for General Counsel argued that if thecase were tried and a full record was made it would becomeapparent that there was conflict between the alleged discri-minateesand the Union which would, in effect, disqualify GREAT SCOTT SUPERMARKETS, INC.451the Union from representing these employees at an arbitra-tion proceeding. At this point, counsel for the Union whowas present in the hearing room was requested by the Ad-ministrative Law Judge to make a statement as to his client'sposition on the matter. Counsel for the Union then statedon the record that the grievances of the dischargees wereheard by the Union in its internal grievance procedure andthe Local Union decided not to arbitrate the grievancesbecause there were serious problems with respect to con-tract interpretation that arose over the discharge of theseindividuals and it was the Union's feeling in general that itwould be extremely difficult, if at all possible, to prevail inarbitration. Union's counsel further stated that he was un-aware of the request of the Respondent for arbitration andthat the first he heard of it was when informed of theRespondent's demand by counsel for Respondent just priorto the opening of the hearing. He further informed all pre-sent that he was present that morning by reason of a subpe-na served upon him and also by reason of the fact that hewas instructed by the Union to appear in order to protectthe employees involved and to do what would be necessaryin order to see that they were fully represented. However,counsel for the Union stated that Respondent under theterms of the collective-bargaining agreement had the rightto make the demand for arbitration, that there was no timelimit in the contract which would prevent the Respondentfrom making such demand, and that, in his opinion, theUnion was obliged to comply with the demand and to goto arbitration.Answering the General Counsel's argument that becausethe Union had already decided that insofar as arbitrationwas concerned, at least, the grievances of the alleged dis-chargees had no merit, and the General Counsel's furthercharge that the record would develop that there was antago-nism between the dischargees and the Union, the Union'scounsel stated that there was no real impediment to theUnion representing these employees; that many of the dis-chargees remained members of the Union; that the Union'sposition would be no different than that of counsel in othercases representing a client despite the fact that, perhaps,counsel had informed the client that there was little or nomerit to the client's case.After hearing argument of counsel for the General Coun-sel, counsel for the Respondent, and counsel for the Union,the motion to defer to arbitration was, itself, deferred be-cause -in my opinion at that stage of the proceeding therewere not enough evidentiary facts before me upon which Icould decide, in the light of all that was stated in the argu-ments of counsel, whether to defer to arbitration underCollyeror to deny deferral to arbitration. It was thereforeruled that a full record on the merits should be made.'On January 23, 1973, while the hearing was in process,counsel for the Union addressed a letter to counsel for theRespondent in which counsel for the Union stated that theUnion decided it would go to arbitration for all of theindividuals named in the complaint and suggested that theprocedure for choosing an arbitrator should be handled5The Respondent filed a request for leave to appeal the ruling not to deferto arbitration at that time. This request for leave to appeal was denied by theBoard.through the American Arbitration Association under rulesof that body. Thus, it is established that the Respondent andthe Union are now willing to proceed to arbitration pur-suant to the arbitration provisions of the collective-bargain-ing agreement heretofore set forth. -As the hearing on the merits progressed over a period ofdays, it became apparent that there were factual as well aslegal questions presented by the case and that, in addition,the resolution of some of these questions would certainlyinvolve interpretation of a number of the articles of thecollective-bargaining agreement between the Respondentand the Union as heretofore set forth. Finally, there camea time during the presentation of the Respondent of its caseon the merits when a very critical question of procedure wasraised. This question concerned a subpena served by theRespondent upon the Union for the production by theUnion of the originals of any reports of grievance panelhearings in the cases of the 13 alleged discriminatees whichmay have been filed by its grievance panel with the Union.The Union's counsel then made a timely motion to quashthe subpena on the ground that if the Board decided to deferthismatter to arbitration, the revelation of the reports ofgrievance panel hearings could prejudice the cases of thediscriminatees when and if their cases go to arbitration.Counsel for the General Counsel joined in this motion toquash for reasons given by counsel for the Union.Respondent opposed the motion to quash on the basisthat Respondent was informed and believed that the panelreport contained full summaries of testimony given by eachof the alleged discriminatees in the present hearing, whichtestimony relates specifically to the defenses raised by theRespondent in the present hearing. General Counsel andthe Union also stated that inasmuch as Respondent hadrepresentatives present at the panel hearings, the Respon-dent was as much aware of the testimony given by thediscriminatees at those hearings as was the Union.The motion to quash was granted on the ground that thealleged discriminatees might be prejudiced in their casesbefore an arbitrator, should the matter be deferred by theBoard to arbitration. At the same time, it was noted that ifthe case were not deferred to arbitration these records of theUnion were relevant to the Respondent's defense and per-haps necessary for the purposes of credibility on the basisof prior inconsistent statements. Thus, the dilemma ofwhether to proceed with the case on the merits or to decideat that point whether to defer to arbitration was presentedto me. On the one hand there was the duty to protect thealleged discriminatees from possible prejudicial revelationof certain matters which could be presented at an arbitra-tion proceeding. On the other hand by refusing the materialin question to the Respondent and by proceeding with thecase on the merits, the Respondent could have been preju-diced.Accordingly, and by reason of the fact that at that stageof the proceeding sufficient testimony and documentaryevidence had been introduced by both parties to establishan almost complete record on the merits of the case, it wasruled that no further testimony would be taken on the meritsof the proceeding with regard to the General Counsel'scomplaint and the Respondent's answer except as to arbi-trability. From that point in the trial, testimony was taken 452DECISIONS OF NATIONAL LABOR RELATIONS BOARD,basically on whether the alleged antagonism between theUnion and the discriminatee herein was so great as to pre-clude the possibility that the Union could fairly and ade-quately represent these employees at an arbitration hearing.The testimony with regard to this aspect of the proceedingwill be discussed below. Finally, when both sides had pre-sented fully the testimony and documentary evidence withregard to this question of the qualifications of the Union torepresent the employees in arbitration proceeding, the hear-ing was closed with the understanding that if it was decidedthat the matter should not be deferred to arbitration, thehearing would be reopened to permit all parties to completetheir cases on the merits under the Act. However, immedi-ately before the hearing closed the Charging Parties, Good-man and Gipson, were permitted to state on the record theirpositions. Gipson and Goodman stated on the record thatthey did not wish to proceed to arbitration by the Union.Thus, the only issue presented at this juncture is whetherthe Board should defer this matter to arbitration underCollyerand the cases decided by the Board with respect toarbitration sinceCollyeror whether the hearings should bereopened and the case decided on the merits.IV. THE ISSUE OF DEFERRAL THE CONTENTIONS, THE EVIDENCE, DIS-CUSSION, AND CONCLUSIONS 6Simply put, the Respondent's contention with regard todeferral is that underCollyerdeferral to arbitration is re-quired where the conduct complained of is also a violationof the collective-bargaining agreement. The arbitrator, byinterpreting that agreement, will resolve the underlying un-fair labor practice issue. AndCollyeralso requires, ofcourse, that there is a grievance procedure in which bothparties are required to participate and which culminates inbinding arbitration. The Respondent argues that all of theseelements are presented in the case at bar. The complaintalleges that the discharge was in violation of a section of thebargaining agreement, the defenses are based upon varioussections of the bargaining agreement and require interpreta-tion of the agreement in order to dispose of the underlyingunfair labor practices.Moreover, the contract interpreta-tion is a function particularly within the expertise of arbitra-tors.7Accordingly, the Respondent argues, the Boardshould defer ruling on this matter to an arbitrator pursuant6 The Respondent has nowhere in the record abandoned the position takenin its answer to the complaint herein to the effect that the decision of theUnion not to proceed to arbitration after the panel hearings was a finaldisposition within the meaning of theCollyer InsulatedWirecase,supra.However, because the Respondent now apparently principally hinges itsdefense upon its demand for arbitration and the Union's consent thereto, thisoriginal defense is not discussed in this Decision However, in any event, Iconcur in the opinion of the Administrative Law Judge who originally deniedRespondent'smotion to dismiss on the basis that the panel hearings and theresult thereof constituted final dispositionThe panel hearings and theUnion's decisions were merely intraunion decisions to determine whether theUnion would proceed further to arbitration with the grievances filed by thealleged discrimmatees herein and were neither the result of a bipartite tribu-nal chosen to dispose of the grievancesnor did theyconstitute final disposi-tions such as would result from an arbitrator'saward It is thereforeconcluded that neither within the rationale ofCollyeror ofSpielberg Manu-facturing Co.,112 NLRB 1080, does this defense of the Respondent havemerit.7 SeeNational Tea Co,198 NLRB No 62, and cases cited thereinto the arbitration provisions of the collective-bargainingagreement between the Respondent and the Union.Counsel for the General Counsel makes a three-prongedattack upon; the foregoing contention of the Respondentand argues that the Board should not defer to arbitrationbecause (1) the individual Charging Parties and alleged dis-criminateesopposed deferral to arbitration; (2) theRespondent's request for arbitration and motion for defer-ralwere not timely made, and the Board should adopt awaiver doctrine to the effect that the time of the filing of theanswer should be the latest time when the Respondent canraise aCollyerdefense; and (3) the interests of the ChargingParties and other discriminatees are not in substantial har-mony with the interests of the Union and that, therefore, theUnion is not qualified to represent these individuals in anarbitration proceeding.With regard to the General Counsel's argument that de-ferral to arbitration should not be granted because the indi-vidual Charging Parties and alleged discriminatees opposesuch deferral, it should be noted that the General Counsel,himself, admits that there should not be a broad rule thatdeferral underCollyercan be vetoed by the Charging Par-ties or alleged discriminatees who were not parties to thecontract. However, General Counsel argues that the Boardhas indicated thatCollyerdeferral is dependent upon thelikelihood that arbitration will resolve the dispute "in amanner consistent with the standards ofSpielberg."8TheGeneral Counsel further argues that one requirement ofSpielbergis that all parties agree to be bound by acquies-cence in the arbitration proceeding and that since such alack of acquiescence is present in the instantcaseon the partof the Charging Parties, deferral should not be granted. Infurther support of this argument, the General Counsel citestwo cases decided by the Board some years ago. The firstcase is that ofWertheimer Departmert Stores,107 NLRB1434, in which case deferral was denied because arbitrationhad been carried out over the opposition of the individualinvolved. It should be noted, however, that the Board in thatcase emphasized the fact that its authority was such that itdid not have to be bound by arbitration and that it was notpolicy, at that time, for the Board to defer to arbitration. Itshould also be noted thatWertheimer Department Storecasewas decided some time before theSpielbergManufacturingCompanycase, and, therefore, the Board at that time hadnot formulated policy or rationalization with regard to de-ferral to arbitrators awards.The other case cited by the General Counsel in supportof his contention is the case ofHershey Chocolate Co.,129NLRB 1052, where again deferral was denied because thearbitration had been carried out over the opposition of theindividual involved. However, inHersheythe rationale ofthe Board was not only that the individuals involved hadobjected to the arbitration proceeding in the firstinstancebut also that the interests of the Union which had arbitratedthe case on behalf of the individual union members wereadverse to interests of the members.In the case at bar, the Charging Parties filed grievancesand requested arbitration at about the same time they filedcharges with the Board. They, originally consented to arbi-8CitingNationalRadio Co.,198 NLRB No 1, GREAT SCOTT SUPERMARKETS, INC.453tration and became disenchanted with this process onlyafter the Union,subsequent to the July mtraunion panelhearings, decided that the alleged discnminatees'chancesfor successful prosecution of their cases before an arbitratorwere too slim to warrant the Union to go to arbitration.Accordingly,there was no initial lack of consent on the partof the discriminatees to be represented by the Union.Additionally, it would seem to thwart the Board policywhichCollyerhas established to permit individual allegeddiscriminatees to refuse to go to arbitration where the con-tract between their bargaining representative and their em-ployer provides for the same merely because the individualsinvolved have some imagined grievance against the Union.Itwould seem that thepolicywould and should be thatwhere the individuals object to arbitration because the in-terest of their bargaining representative is adverse to theindividual's interest, deferral to arbitration should not behad. This, then, is the real issue and will be treated hereun-der in the discussion of the qualifications of the Union torepresent the employees involved herein.As noted,the second prong of the General Counsel'sattack upon the feasibility of deferral to arbitration underthe circumstances of this case deals with the timeliness ofthe Respondent's demand upon the Union for arbitrationmade only 3 days before the hearing herein andRespondent'smotion to defer made at the opening of thehearing. Counsel for the General Counsel contends that themotion by the Respondent for deferral to arbitration of thesubject matter of this proceeding at the opening of the hear-mg herein was untimely and suggests that the time for thefiling or the making of such a motion would be at the timeof the filing of the answer in a proceeding such as the instantone.Set forth,above, in this Decision,is a chronological se-quence of events leading to the ultimate issuance of thecomplaint herein.As there set forth,the Charging Partiesfiled the charges in this proceeding and the request forgrievance hearings soon after their dischargeby the Re-spondent. The Respondent willingly participated in thegrievance proceedings. Therefore, the Acting Regional Di-rector deferred all proceedings before the Board until suchtime as he could ascertain what the outcome of the griev-ance and arbitration proceedings would be.It was only inNovember 1972, that the Union notified the employees whowere discharged that it did not,believe the chances of suc-cess in arbitration would be very good and that therefore theUnion had decided not to proceed with the further steps ofthe contractual arbitration provisions.After the Acting Regional Director issued the complaintherein,upon such notification to the alleged discriminatees,the Respondent,on the day before it filed its answer, madeand served a written motion to defer the matter to arbitra-tion on the ground that the Union's disposition of the griev-anceswas a final determination of the rights of theemployees who were discharged.. Although the Respondentmight have been mistaken with regard to its application ofCollyerinthat instance, and, indeed,although its motionwas ultimately denied by an Administrative Law Judge, theRespondent had evidently, from all that is shown in therecord herein,made such motion in good faith,believing itto- be a valid-legal defense to the'complaint.Immediatelyupon receipt of the opinion denying its motion to defer anditsmotion for special permission to appeal the TrialExaminer's opinion on its motion to defer,the Respondentserved upon the Union a demand for arbitration pursuantto the contractual arbitration provisions.Thiswas on Fri-day afternoon,January 19, 1973,immediately precedingMonday, January 22, when the trial herein opened. As soon -as the trial opened,the Respondent made its motion to deferto arbitration based uponCollyerandupon its demandupon the Union for arbitration. As noted, the Union there-after consented to go to arbitration.Under these circumstances, it cannot be found that theRespondent was guilty of laches nor did the Respondentwaive any of its rights.From the facts as related above, itcannot be found that the Respondent has been playing a"cat and mouse game" with the rights of the alleged discri-minatees or with regard to the procedures of the Board. Itmade its first motion to dismiss in a timely fashion andalthough it may have been mistaken with regard to the legalbasis for its motion,it cannot be determined from anythingappearing herein that the motion was frivolous and raisedonly for the purpose of delay.Moreover,the Board's Rules and Regulations,Section102.28, provides:The right to make motions or to make objections torulings upon motions shall not be deemed waived bythe filing of an answer or other participation in theproceedings before the administrative law judge [or theBoard].The preceding section of the Board's Rules and Regula-tions would seem to give the Respondent the right to makeitsmotionto defer at the time that it did so.Finally, the General Counsel does not cite any case decid-ed sinceCollyerwith regard to the timeliness of motions todefer withintheCollyerpolicy.However, the Board hasgiven some indication of its thinking on this subject in arecent case.In the case ofMacDonald Engineering Co., 202NLRB No. 113, the Board refused to entertain a defense bythe Respondent in that casethat theproceeding should bedeferred to arbitration underCollyer.The Board's refusal todefer was based on the fact that the issue was not raisedeither in the Respondent's answer, at the hearing before theAdministrative Law Judge,or, in fact,at any time until itfiled its exceptions to the Decision of the AdministrativeLaw Judge and the matter came before the Board. However,in refusing the Respondent'smotion made in its exceptionsto have the dispute referred -to arbitration, the Board statedas follows:9As noted, although the subject of the availability ofmachinery for arbitration of this matter as it related toKaminski was broached at the hearing, at no time didthe Respondent specifically assert that the Administra-tive Law Judge should have deferred. Furthermore, the'record is unclear regarding the arbitrability of thegrievanceby anemployee such as Kaminski,and justwhat powers an arbitrator would have under the con-tract.While these-questions may have been answeredhad'such issues been litigated at the hearing, this was9Supraatp 3 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot the case.We therefore conclude that the recordevidence before us is insufficient for a finding thatdeferral is warranted.The foregoing quotation would seem to indicate that hadthe Respondent in the cited case raised the question ofdeferral before the Administrative Law Judge at the trialand asserted that the Administrative Law Judge should-have deferred,such assertion would have been timely andtheAdministrative Law Judge would then have beenobliged to consider the matter of deferral.Under all of the circumstances heretofore recited,there-fore, I find and conclude that the contention of counsel forthe General Counsel that the Respondent did not make itsmotion to defer in a timely fashion is without merit.I do notfind that there has been any waiver,any laches,or lack ofgood faith.The third and final argument made by counsel for theGeneral Counsel in support of its contention that theRespondent'smotion to defer should not be granted is onewhich presents a difficult issue;whether the Union, underall of the circumstances in this case,and in the light oftestimony given at the hearing herein,isqualified andshould be permitted by the Board to represent the allegeddiscriminatees in proceedings before an arbitrator. Counselfor the General Counsel argues that the interest of theCharging Parties and the other alleged discriminatees arenot in substantial harmony with the interests of the Union.Counsel for the General Counsel cites the fact that theUnion has declined to go to arbitration in these cases butis reluctantly being dragged to the arbitration table by theRespondent.He further contends that the record shows thatthere is antagonism between the Union and the ChargingParties and other alleged discriminatees on the issue of theirdischarge as well as events leading up to the discharge.Moreover,states the General Counsel,the record shows alack of identity of interest between the Union and the al-leged discriminatees.Because counsel for the GeneralCounsel contends that the record supports these foregoingarguments,it is necessary to discuss some of the salientfactors brought out in testimony and other'evidence pre-sented at the hearing with regard to whether the interests oftheCharging Parties and other discriminatees and theUnion are indeed so divergent that the Union cannot, in-deed, properly represent these employees at an arbitrationproceeding regarding the subject of their discharge.In relation to the foregoing,Eugene Gipson,one of theCharging Parties, who is also a dischargee and who, at thetime of the wildcat strike which was the alleged cause of thedischarge,was a shop steward within the unit representedby the Union among the Respondent's employees, testifiedto a number of instances which,at first blush, would tendto show that the Union had failed to properly represent theunit employees from the time of the execution of the con-tract which is part of the subject matter of this proceeding.Gipson testified,in substance, that a number of the itemsnegotiated by the Respondent and the Union during thenegotiations period before the execution of the agreementwere not included in the agreement which the Union signed,that a number of items upon which there was no agreementwere included in the agreement which the Union signed.However, upon being confronted with the agreement itself,and upon thorough cross-examination,in every instancecited by Gipson in his direct testimony he ultimately admit-ted that(a) the items which he testified were negotiated andagreed to but not included in the agreement are, in fact,included in portions of the agreement of which he had notbeen aware or which he had not understood; (b) the itemswhich were in the agreement which he claimed were notnegotiated by the parties or agreed upon by the parties were,in fact, either not in the agreement or were agreed upon bythe parties;and (c)certain items which were agreed uponbut which were not included in the agreement were mattersof practice between the parties which had been establishedover the years and to which they are still adhering.As an example of Gipson's allegations which were laterretracted by him on cross-examination,Gipson testifiedthat there was nothing in the new agreement providing theemployees with one and one half times the regular rate ofpay for all work performed over 32 hours in a work weekwhen a holiday falls on a Saturday. However,on beingconfronted with language in the present contract,Gipsonultimately admitted that,in fact, the contract does providefor overtime after 32 hours when a holiday falls on a Satur-day and moreover provides for overtime after 32 hourswhen a holiday falls on a Sunday.This example shows howin virtually every instance Gipson reversed himself. Thus, itcannot be concluded, that the Union failed to give the em-ployees or the Respondent whom it represents proper repre-sentation with regard to the negotiations execution andadministration of the current bargaining agreement.10Both Gipson and William P. Goodman,the ChargingParties herein, testified to the alleged inefficiency and al-leged failure by Robert Hanna, a union business agent as-signed to service the unit of Respondent's employees. Theytestified that because of Hanna's failure to properly repre-sent the unit employees,a petition to remove Hanna wascirculated and presented to Walter Schuler, secretary-trea-surer of the'Union on October 19, 1971. However,Schulerrefused to act upon this petition stating that the unit of theRespondent's employees had already had two other busi-ness agents whom the Respondent's employees complainedof and the Union could not keep changing business agentsconstantly.Gipson admitted on cross-examination that theemployees did not file intraunion charges against Hanna inaccordance with the Union's bylaws and constitution. Fur-ther,Goodman testified that Hanna had Goodman re-moved as alternate steward for the drivers and Gipsontestified that he had originally been shop steward of boththe garage and,the warehouse but that Hanna had removedhim from his duties with regard to the garage. Thus, ifGipson's and Goodman's direct testimony were to be givenfull credence it would tend to show there was at least someantagonism between Gipson and Goodman on the onehand,and Hanna on the other.However, as the testimonyunfolded and as details were brought out, it must be con-cluded that Gipson and Goodman's testimony with regardto Hanna's failure to represent the employees and Hanna'salleged avenging of them because of the petition to remove10This is not to reflect in this respect upon Gipson's basic credibility. Itisapparent that he either did not understand the wording of parts of theagreement or did not comprehend their impact. GREAT SCOTT SUPERMARKETS, INC.455him actually results in an opposite conclusion.With regard to the alleged failure of Hanna to representthe employees of the Respondent and to process grievances,both Gipson and Goodman testified to a number of occa-sions upon which, allegedly, Hanna either neglected or re-fused to process the grievances which Goodman andGipson presented on behalf of the unit employees.Thus, Gipson testified that he had received quite a fewcomplaints about overtime. However, on cross-examina-tion,Gipson virtually admitted that the overtime problem,and most especially the rotation of overtime, had been thesubject of negotiations between Hanna and Respondentrepresentative Steve Cutler and that the Union achievedsatisfactory resolution of this problem through Hanna.Another complaint raised by Gipson was that the Unionwas not properly representing employees who were injuredon the job and who desired to go home as a result of suchinjures.However, in these instances too, I find and con-clude that the Union, through Hanna, did represent theemployees. Thus, there was a grievance with regard to anemployee named Revitzer who was injured on the job, wentto a clinic for treatment and then went home without per-mission. He was not paid for the time he missed as a resultof his going home. Steven Cutler, Respondent's director ofwarehousing and transportation, considered the injury toominor to excuse Revitzer and, as a result, Revitzer was notpaid for the time he missed. Revitzer thereafter filed a griev-ance which was processed by Hanna in a discussion be-tween Hanna, Cutler, Gipson, and the grievant. As a resultof this grievance discussion, Revitzer was paid for the timehe missed. Thus, in this respect, it must be concluded thatHanna did, indeed, vigorously represent the employees inthe unit. This was true not only as to the Revitzer grievancebut as to other grievances filed by employees who wereinjured or who grieved with regard to rotation or assignmentor pay for overtime.With regard to testimony given by Charging Party Good-man, the record reveals an almost equal resolution of griev-anceswithwhichGoodman was involved or hadknowledge. Goodman testified that in one instance the Re-spondent was sending out for road service calls the fleetsuperintendent, a supervisor, instead of a unit mechanic. Itwas claimed that this was in derogation of the right of amechanic working in the garage to perform the road servicework. However, in addition to the fact that no particulargrievance was ever filed in this matter, the testimony ofCutler shows that the matter was brought directly toCutler's attention by Hanna and that the matter was re-solved by Cutler's agreeing to send out a mechanic to ac-company the fleet superintendent when road service workbecome necessary. Cutler did admit that there was anotherinformal grievance taken up by Hanna which was not neces-sarily resolved i0avor of the employees. This was a requestby the employees that there be an afternoon mechanic onduty.Hanna vigorously suggested to Cutler that such amechanicbe appointed. Cutler informedHannathat therewas not sufficient work to justify the hiring of an afternoonmechanic and, furthermore, there was no requirement forsuch in the bargaining agreement. However, this matter wasnever filed as a formal grievance and there is no questionbut that Hanna did aggressively seek to persuade Cutler tohire the afternoon mechanic.Also, Goodman testified with regard to another allegedunreso'Ived grievance in which Goodman objected to theson of the Respondent's security director pumping gas andwashing trucks and who was not a member of the Union.However, the record shows, that'Hanna did speak to Cutlerabout this matter and vigorously protested to him but thatthematter was not resolved because the young man in-volved left the Respondent's employ to return to school.Accordingly, there was nothing further for Hanna to pro-cessby way of a grievance.Goodman had other complaints with regard to safety ofthe trucks which Goodman and others drove in their em-ploy with the Respondent: One relatedtomissing stepswhich were somehow knocked off the trailers which madeit difficult or dangerous to use thesame.Another was thattherewereno platforms to stand on when hooking up thetrailer.A third complaint was that vehicles were going outoverloaded. With regard to the first two complaints, name-ly, the lack of steps and the fact that therewas no safe placeto stand in hooking uptrailers,both of these matters weretaken up by Hanna with Cutler who worked out the matterwith the garage superintendent whereby steps were immedi-ately replaced if they were broken off and a substance wasplaced on top of the gas tank which madethe tank lessslippery to stand on when attaching trailers to trucks. Inneither of these events were formal grievances filed. Theo-retically,Hanna was not required to come into the pictureunless such formal grievances were filed. Accordingly, itmust be concluded that Hanna went beyondthe mere car-rying out of his duties and did more than he was requiredto do under union requirements and practice. With regardto the overloading, Goodman testified that he once refusedto take out a truck which he thought was overloaded andwas told by Respondent that if he did not take it out hewould be given the worst equipment possible to drive. Intestifying, however, Goodman admitted henever filed agrievance with regard to this threat by the Respondent.Therefore, there is no proof that the matterwas everbrought to the attention of Hanna or anyoneelse in theUnion responsible for such matters.Thus, it is concluded that the allegation that the Unioneither through Hanna or any other official refused or ne-glected to process grievances or fully represent the employ-ees in the unit was largely dissipated either by the testimonyof Goodman or Gipson upon their cross-examination whichrevealed, not necessarily that they did not intend to betruthful in their allegations, but, rather, were mistaken ordid not correctly remember what actually had occurred. Itis concluded that the majority, if not all, of the complaintsand grievances filed by either of these two individuals o° byother members of the unit, were vigorously processed byHanna and by the Union and resulted in favorable out-comes on behalf of the employees involved, especially inthose matters in which Hanna took an active part.With regard to Goodman's testimony thatHanna re-moved him from his job as alternate steward in the truckdri-ver group, the record shows that Goodman was appointedan alternate steward by the regular steward, Jesse Ander-son, only 3 or 4 months before the wildcat strike which isthe subject of this proceeding. Goodman testified that Han- 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDna himself approved of this appointment. Thereafter, some-time shortly before the events herein, according to Good-man, Hanna told Goodman that the latter was no longer toact as alternate steward. According to Goodman this actionby Hanna was taken for the reason that Goodman was toovigorous in attempting to persuade Hanna to process griev-ances. However, if Hanna did tell Goodman that the latterwas removed from his position as alternate steward, suchaction by Hanna was never communicated to Steve Cutler,the company representative with whom most, if not all, ofgrievances and complaints were discussed by Hanna andthe stewards. Additionally, besides Goodman's testimony tothe effect that he had been removed by Hanna, none of theother Respondent's employees who were called by the Gen-eral Counsel testified as to any knowledge of such action onthe part of Hanna against Goodman. With regard toGipson's testimony that he was removed as steward over thegarage employees and permitted to remain only as stewardof the warehouse employees, Gipson's testimony was ratherequivocal.However, a careful reading of that testimonyleaves the impression that it is more than likely thatGipson's removal as steward over the garage employeescame as a result of a vote taken among the garage employeesor, possibly, among both the garage employees and thewarehouse employees and was not the result of a directauthoritarian action on the part of Hanna.Thus, I find and conclude that from the record presentedin this case, there is not established any deep antagonism onthe part of Hanna against either Gipson or Goodman or, forthat matter, any other employee involved in this proceedingas a dischargee or alleged discnminatee. It should also benoted, in connection with the Union's entire handling of thegrievances of these employees regarding their discharge asa result of the wildcat strike, that these grievances wereimmediately processed by the Union and that Hanna didnot take any part in either the panel hearings held in Julyto investigate the merits of the grievances nor did Hanna,so far as the record reveals, participate in any manner inmaking the decision of the Union with regard to the meritsof the grievances of these dischargees. Thus, even if Hannadid harborsome maliceagainst Goodman, Gipson, or anyother ex-employee of the Respondent, his complete separa-tion from any determination with the Respondent, his com-plete separation from any determination with regard tothese employees after they were discharged, reflects that theUnion was more than careful in securing information fromother individuals aside from Hanna and was, therefore, notinfluenced in any way by any feelings which Hanna mighthave harbored against any of these employees."Goodman additionally testified that on the afternoon ofthe day on which his panel hearing was scheduled, whichhearing was not held that day because Goodman arrivedlate from out of town, Goodman spoke to Jerome Coleman,the union counsel and member of the panel.12 According to11 In disposing of these allegations of lack of representationby both theUnion and Hanna of the employees involved in this proceeding, I have notrepeated all of the testimony with regard to all of the grievances allegedly orrefused processing by Hanna However, the results reached herein wouldhave been the same inasmuch as all of these matters were resolved'by thetestimony of the parties in much the same manner and with the same result.Goodman, during that discussion, Goodman asked a num-ber of questions with regard to the panel hearings and theoutcome thereof. Goodman testified that Coleman told himthat Coleman did not see any way possible that the Unionwould arbitrate Goodman's case or any of the cases. Ac-cording to Goodman, Coleman told him that it would be leftup to Coleman to make the decision as to whether to go toarbitration and that Coleman further explicated by statingthat the panel would have to advise the executive board notto go to arbitration because this involved approximately 30people and at $1,000 a person they were talking about$30,000 expense between the Company and the Union. Oncross-examination, Goodman again repeated that Colemantold him that Coleman did not feel there was enough evi-dence to arbitrate these cases and that he would recommendagainst the arbitration because of the expense involved.However, Coleman testified at some length with regard tothe 2-hour conversation he had with Goodman on that day.Coleman brought out the fact that at the time he spoke toGoodman the panel hearings were just starting and, as amatter of fact, only one hearing as to one of the dischargeeshad been had up to that point. Therefore, according toColeman, he could never have told Goodman at that timethat the hearing showed that there was not enough evidenceto proceed to arbitration on any of the grievances of any ofthe dischargees. In fact, Coleman testified, most of the timespent in conversing with Goodman was in explaining toGoodman how the panel operated, how it was set up, howthe members were selected, what their duties were, and whatrecommendations they were empowered to make to theUnion's executive board. Coleman further testified that heexplained to Goodman that arbitration was quite similar toa court proceeding and explained the time and the costnecessary for processing a grievance through arbitration. Atthat time, the cost of the possible arbitration of the griev-ances of all of the dischargees did come up and Colemansaid that if the Union or the Company took the position thatthere were to be approximately 30 separate arbitrations,Coleman could foresee the cost as being very great and thatit could involve as much as $1,000 per grievance. However,he denied that he mentioned the cost as the reason or possi-ble reason that the Union would not go to arbitration.I conclude and believe that both Coleman and Goodmansought to be complete in their testimony as each recalledthis conversation. However, after carefully reviewing thetestimony, and after having observed both of thewitnesseson the stand, I have come to the conclusion that althoughGoodman was sincere in his testimony he was somewhatconfused as to the context in which certain remarks weremade by Coleman and that the version of the conversationas related by Coleman who was clear, concise, and obvious-ly attempting to give as accurate an account as possible, isthe more credible of the versions. I therefore find and con-clude that Coleman did his best to inform Goodman of theentire matter and that there is no indication on the recordsufficient to prove that Coleman was prejudiced in anymanner against Goodman or any other dischargee or couldnot fairly represent them in an arbitration proceeding12 It should be noted, in connection with Goodman's failure to appear atthe scheduled time for his panel hearing, that Goodman was given another'date and his hearing was eventually given to him by the union panel. GREAT SCOTTSUPERMARKETS, INC.457brought by the Union with regard to their discharge griev-ances.Goodman further testified that the grievances with regardto the discharges were not promptly handled by the Unionwithin the time limits provided- therein in the collective-bargainingagreement.However, the testimony ofRespondent's Vice President William Horowitz and corre-spondence between Horowitz and Schuler, secretary-trea-surer of the Union show that the grievances were handledexpeditiously and within the time limit provided in the bar-gaining agreement.With regard to the panel meetings held in July 1972, therewas some intimation by Goodman that these proceedingsdid not comply with accepted standards and that there wereprocedural defects in the hearings. One of these defectsalluded to was that the employees were not permitted to berepresented at the hearings by counsel. However, WilliamJohnson, a union business agent who was appointed to chairthe panel hearings, testified that the panel hearings werestandard procedure under the agreement with the Respon-dent and under other contracts between the Union andother employers. The members of the panel were Johnson,Coleman, and another business agent of the Union, notHanna. Additionally, Johnson testified, without contradic-tion, that any employee-member of the Union whose griev-ance is being heard by the panel is permitted to bring anywitnesses or any other material necessary to support hisgrievance. Additionally, if the employer involved desires topresent his side of the case he may do so through whateverrepresentative the employer chooses. The grievants are noti-fied of the hearing in timely fashion so that they may pre-pare for the hearing. Johnson has been the chairman of thepanel for a period of approximately 4 years and this hasbeen the procedure carved out in all cases. The reason thegrievants are not generally permitted to bring in their ownattorneys is because the Union represents them and thenature of the panel hearing is investigative. Moreover, thebusiness agent involved in the particular grievance, in thiscase Hanna, is not permitted to appear at the panel hearingsin order to avoid arguments between the agent and theemployer or anyone else attending the hearing.Itmust be emphasized that this is an intraunion hearingand the purpose of the panel hearing has been set forth anumber of times heretofore in this Decision. In the light ofJohnson's testimony, I find and conclude that there wasnothing irregular in the procedure of the panels whichwould in any way be prejudicial to the employees involvedherein or which would indicate that the Union is so preju-diced or that its interests are in such direct conflict with thatof the employees involved that the Union through Coleman,its counsel, cannot represent these employees in the arbitra-tion proceeding.There remains one other incident testified to by a witnessfor the General Counsel which was offered for the purposeof showing that the Union did not properly represent all ofthe employees at any stage of the proceedings. David Ren-nie was a truckdriver who was allegedly discharged improp-erly on the date the unauthorized strike began. Rennie,therefore, was one of the grievants who was scheduled toappear before the panel in July 1972. Rennie's hearing wasscheduledforJuly 6, and Rennie had received notice to thateffect. However, after his discharge, Rennie had,obtained aposition as an over-the-road truckdnver with another firmand on July 5 was in Connecticut, unable to return to De-troit in time for the hearing. Accordingly, at approximately10 p.m. on the night of July 5 he called his wife by telephone,informed her of the matter, and asked that she call theUnion andinform the Union that Rennie would be unableto attend the hearing as scheduled and that the hearing,therefore, should be postponed. Rennie's wife testified as tothe foregoing and further testified that the following morn-ing at approximately 10 to 10:30 a.m. she called the Unionand spoke to Johnson, whom she mistakenly testified wasthe doorman of the Union. She explained Rennie's situationand asked for another date. She testified that Johnson an-swered that he could not grant an adjournment, that theUnion was anxious to wind up these matters, and that what-ever testimony was given at Rennie's scheduled hearingwould have to suffice for the purpose of disposing of thematter.Johnson testified that he did speak to Mrs. Rennie shortlybefore the hearing was scheduled and explained to her thatthe hearing could not be called off at that late date; that thepanel would hear from the Respondent at that time; andRennie should contact the Union at his earliest convenienceso a date could be set for Rennie to appear before the paneland give his version of the grievance.Rennie testified that he arrived home on July 7 and pro-ceeded to the union hall on Saturday morning, July 8. Atthat time he spoke to Walter Schuler, the secretary-treasurerof the Union. He told Schuler that he thought he had re-ceived a "pretty raw deal" in that his hearing had not beenrescheduled at the request of his wife but that he further toldSchuler that he really was not concerned with the hearingsor anything else except that he wanted to learn the identityof the persons who had given signed statements to the Re-spondent to the effect that Rennie had threatened themduring the wildcat strike. Rennie further testified that onFriday morning, July 7, he attempted to contact Johnsonbut could not reach Johnson. However, Rennie further ad-mitted that he never attempted to call either Coleman, thecounsel for the Union who acted as panel secretary, orJohnson at any later date to request a hearing before thepanel so that he could present his side of the case.It is apparent, from all of this testimony, and Rennie'sadmissions as to what his real interest in the hearing was,that Rennie was not interested in getting a hearing and onlyinterested in getting the information with regard to the twopeople who allegedly gave statements against him.Additionally, Johnson testified that both William Good-man and another alleged discriminatee, 'Ben Frazzitta, had,requested the panel for adjournments of their panel hear-ings for the reason that they would be unable to attend.They were granted such adjournments and the hearings forboth -of these employeeswererescheduled. Certainly, underthese circumstances, and in view of the fact thatboth Good-man and Frazzitta were in the hearing room atthe time thatJohnson testified and did not contradict Johnson's testimo-ny to this effect, it is concluded that the testimony of Mrs.Rennie with regard to Johnson's refusal to reschedule ahearing for grievant David Rennie is not accurate and thatshe evidently misunderstood the import of Johnson's state- 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDments to her.The foregoing represents,in somewhat summary form,the testimony and other evidence presented by the GeneralCounsel to sustain,his contention that the Union cannotproperly represent the dischargees in grievance proceedingsbefore an arbitrator.In further support of his contention,counsel for the General Counsel points out that Coleman,theUnion's counsel, testified in support of the Union'sposition that,therefore,he would be incapable of repre-senting the employees before an arbitrator.General Coun-sel points out that Coleman volunteered this testimony atthe behest of the Respondent and that the purpose of thistestimony was to clear the Union's conduct during the strikeand that Coleman'sprimary interest was to protect theUnion's"good name"and demonstrated "a lack of ^ theadequate motivation that is needed to prosecute the griev-ances through arbitration."Furthermore, theGeneralCounsel contends that the Union's conduct during the peri-od of the wildcat strike was such as to demonstrate that theUnion was anxious only to protect itself against damagesuits rather than protect the employees.There is no direct evidence as to what the Union's atti-tude was during the wildcat strike period.It is true that theUnion did attempt to persuade the employees who walkedout during that period to return to work and refused toauthorize the strike.However, under the contract with theRespondent, the Union was obliged to conduct itself in thismanner.13 The fact that the Union did not condone thewildcat strike was in conformity with the contract provisionwhich provided that grievances should be processedthrough the grievance procedure and not by the means ofself-help on the part of the employees.Thus the Union'sconduct in this respect cannot be said to disqualify it nordoes it demonstrate that there is a lack of adequate motiva-tion needed to process the grievances,through arbitration.This is also true with regard to the conduct of the Union'scounsel,Coleman.The fact that Coleman testified with re-gard to the Union's conduct in administering the panelhearings and with regard to his conversation with Good-man, heretofore related,does not demonstrate a lack ofwillingness or motivation on behalf of the alleged discrimi-natees whose grievances he would have to represent beforean arbitrator.Counsel for the General Counsel admits thatit ispossiblethat under all the circumstances of this case and in the lightof the testimony he presented,the record does not establisha per secase of inability to represent.I find and concludethat neither does the record present sufficient evidence toinfer that the Union is possessed of an inability to representits employee-members. The General Counsel cites asa perse case the case ofKansas Meat Packers,198 NLRB No. 2.However, in that case the Board decided not to defer toarbitration,despite contractual provisions therefore, be-cause the dischargees whose discharges were alleged to havebeen in violation of the Act were discharged at the request'of a union representative for having engaged in conductdispleasing to such representative.Furthermore, the unionin that case had never filed a grievance on behalf of the13 See for exampleEazor Express, Inc v. Teamsters,357 F.Supp. 158 (D CPa)dischargees nor did it make any investigation of the reasonsfor the discharges. The Board held,14 that under these cir-cumstances "we conclude that it would be repugnant to thepurposes of the Act to defer to arbitration in this case, asto do so would relegate the Charging Parties to an arbitralprocess authored, administered and invoked entirely byparties hostile to their interest."In the instant case, the Union did file grievances on be-half of the discharged employees herein and, moreover, didnot in any manner whatsoever seek to have these employeesdischarged. In fact, by seeking to induce them to go backto work and to quit their unauthorized strike, it demonstrat-ed a desire to prevent such discharges.It is true that the Board, inNational Radio Company,198NLRB No. 1, the leading case on deferral to arbitrationwhere an alleged unlawful discharge was the basis of thecomplaint, held that the deferral was predicated upon theBoard's finding that the interests of the Union and employ-ee were in "substantial harmony" and that there was, there-fore, no ground for assuming that the employees'interestswould be inadequately represented under contractual pro-cedures.While in the case at bar there is demonstrably afeeling of some antagonism toward the Union on the partof, at least, Goodman and Gipson, the Charging Parties,there is no substantial evidence that the Union bears anyantagonism toward any of the dischargees including Good-man and Gipson. While the dischargees might have beenunhappy with the Union's original determination after thepanel hearings not to proceed to arbitration of the griev-ances, there is no evidence that the Union's decision wasmade with malice or even a lack of desire to represent theseemployees or that the Union's interest conflicted in any waywith the interest of these dischargees. This case, it wouldseem, does not present a clear-cut demonstration that theUnion cannot represent the employees properly within therationale of the Board's decision in theKansas Meat Packerscase,supra.It is concluded that the facts in the present caseas heretofore set forth and as brought out by the testimonywith regard to the Union's ability to represent these employ-ees fall more nearly within the Board's rationale inNationalRadio Company, supra.I find that despite possible misgivings on the part of theemployees, or at least on the part of Gipson and Goodman,that the Union did not decide their cases correctly after thepanel hearings, there is not presented a situation of suchsubstantial disharmony so as to preclude the Union fromadequately representing these employees. The fact that theUnion decided, at one stage of the proceeding, that thegrievants would not fare well before an arbitrator under thefacts presented at the panel hearings as delineated by thevarious provisions of the collective-bargaining agreement,does not establish that the Union cannot represent theseemployees in the arbitration proceedings with which it hasdeclared itself wilting to proceed. The Union's position andespecially the position of Coleman, who will undoubtedlyrepresent the Union at any arbitration proceedings, is notunlike that of an attorney who informs his client that hedoes not think that the client has a good case but whonevertheless, upon the client's urging, proceeds to litigate14At page 3 GREAT SCOTT SUPERMARKETS, INC.459the client's matter to the best of his ability. This is, indeed,the Union's duty and there is no satisfactory showing in therecord presented that the Union cannot or will not performits duty to the best of its ability.There is one last technical contention of the GeneralCounsel with regard to the arbitrability of the discharges ofthe alleged discriminatees. The General Counsel points outthat Szumski and Simerly's grievances were settled by thesigning of releases and, in the case of Szumski, by his rein-statement without backpay. Counsel for the General Coun-selarguesthatunder established arbitration law thearbitrator should find that these two cases are no longerarbitrable and have been settled. Thus, he argues, only theBoard proceeding remains with respect to these two individ-uals.However, the record adequately demonstrates thatboth the Respondent's demand upon the Union to arbitratethe discharges and the Union's consent thereto, list amongthe discharges to be arbitrated those of Szumski and Simer-ly. It is not for me to prejudge here what the arbitrator mightdo with regard to the disposition of the cases of these twoindividuals.Moreover, the cases of both Szumski and Sim-erly, as well as those of all of the other employees, wouldbe subject to future review by the Board under the Orderwhich will follow this Decision. Additionally, the arbitra-tion proceedings themselves, with regard to all of the discri-minatees, would be subject to further review by the Boardand to further charges, pursuant to the Board's decision inSpielbergManufacturing Company,112 NLRB 36.V. THE MOTION TO AMEND THE COMPLAINTSubsequent to the hearing in this case, on March 6, 1973,counsel for the General Counsel moved to amend the com-plaint to add an additional discriminatee, Philip Mascaro.The amendment would add to paragraph 12 of the com-plaint, a third paragraph entitled 12(c) which alleges, insubstance, that on April 10, 1972, contrary to the provisionsof section 3 of article VIII of the collective-bargamingagreement referred to in paragraph 10 of the complaint.Respondent terminated the employment of Mascaro forhaving engaged in the wildcat strike.Mascaro was not named in the original complaint or inthe original charges filed herein by Gipson and Goodman.In fact, the charge relating to Mascaro was filed by Mascaroon January 22, 1973, the day the hearing started herein. Insupport of his motion, counsel for the General Counsel,while admitting that the Mascaro charge was filed morethan 6 months after the alleged unlawful discharge and,further admitting that if the Mascaro charge had to standalone, it could not do so by reason of the 6-month limitationfor issuance of complaints contained in Section 10(b) of theAct,15 nevertheless argues that the Mascaro discharge aroseout of the same situation as did the discharge of the otheralleged discriminatees mentioned in the consolidated com-plaint herein. Thus, Mascaro participated in the unauthor-15The proviso of Section 10(b) of the Act bars the issuance of a complaintwhere it is "based upon an unfair labor practice occurring more than 6months prior to the filing of the charge with the Board and the service of acopy thereof upon the person against whom such charge is made .ized strike on April 7, 1972, he was discharged on April 10,1972, although he participated in the strike less than 24hours and therefore was discharged in violation of section3, article VIII, of the collective-bargaining agreement. Hefurther argues that all of the other dischargees were dis-charged because of their participation in the said unauthor-ized walkout and the theory of the complaint is that theywere discharged in violation of the same section of thecollective-bargaining agreement and, therefore, the com-plaint should be amended to include Mascaro under Boardprecedent in such situations.16The Respondent argues against granting the motion, ba-sically upon the ground that in the cases cited by counselfor the General Counsel as precedent for his motion, theCharging Party, in the original complaint, and in the am-endments thereto, were the same but that in the instantmotion to amend Mascaro is not thesameCharging Partyas were the original Charging Parties upon whose chargesthe consolidated complaint herein was issued. Furthermore,argues the Respondent, the theory of counsel for the Gener-al Counsel as to the alleged basis for finding the dischargeof Mascaro to be discriminatory is different than the theorywith regard to the other discriminatees set forth in the con-solidated complaint. Supporting this argument the Respon-dent states that the General Counsel's theory with regard tothe other discriminatees was either (a) that the Respondentdischarged the alleged discriminatees during the first 24hours of the strike and therefore violated the foregoing sec-tion of the collective-bargaining agreement or (b) fired someof them the next day, as of the first day of the strike, andtherefore violated the said section of the collective-bargain-ing agreement. In the case of Mascaro, however, the Re-spondent further argues, Mascaro was discharged on April10, some 3 days after the commencement of the strike andwas discharged, according to the theory of the GeneralCounsel, because he had engaged in such strike although heengaged in the strike for only part of the first 24 hours ofthe strike and Respondent thereby violated the said sectionof the bargaining agreement. Lastly, the Respondent arguesthat, as noted before, Mascaro was not discharged on thesame day or days as were the other alleged discriminatees.Although on the surface Respondent's argument mayseem to have some appeal, I find after due considerationthat the differences without any real distinction. According-ly, on the basis of the precedent cited by the General Coun-sel and on my finding that the discharge of Mascaro aroseout of the same strike and allegedly in violation of the samesection of the collective-bargainingagreement, the motionto amend is hereby granted on the basis of the precedentcited by the General Counsel. In making thisdecision, Ihave considered the probability that had Mascaro's dis-charge been litigated at the hearing herein or had the Gener-alCounsel made a motion at the hearing in this case toamend the complaint to include Mascaro, I would havegranted such motion without the filing of a new charge.Accordingly, under all of the circumstances the fact that thecharge with regard to Mascaro was filed more than 6months after the event whichit allegeswas violative of the16Exber, Inc, d/b/a El Cortez Hotel,160 NLRB 1442, 1446;Central Power& Light Co,173 NLRB 287, fn 1, 289-290 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct is not a persuasive reason to refuse to amend the consol-idated complaint to add Mascaro as an additional allegeddiscriminatee. To now hold that the amendment requestedby the General Counsel is barred merely because the chargeby Mascaro was filed 6 months after the event in view of thefact that I would have been obliged to grant an amendmentmade at the hearing to the same effect could only be deemedto be illogical.However, in view of my disposition heretofore of the issueof deferring this entire matter to arbitration with regard tothe other alleged discriminatees, there is presented the prob-lem of how to dispose of the Mascaro situation. As noted,the Respondent and the Union have agreed to go to arbitra-tion with regard to the discharges of all of the other allegeddiscriminatees named in the consolidated complaint herein.However, because of the fact that at the time of such agree-ment Mascaro was not named in the complaint and hisdischarge was not discussed, there is no agreement betweenthe Respondent and the Union to arbitrate the Mascarodischarge. Certainly, Mascaro's rights are equal to the rightsof all of the other individuals who were allegedly unlawfullydischarged.Moreover, his obligation to-submit this matterto grievance and arbitration would be the same as those ofthe other employees named in this proceeding. Additional-ly, the Union would have an equal duty to represent Masca-ro in such an arbitration proceeding as it has with regard toall of the other alleged discriminatees. Therefore, ratherthan delay proceedings for a further protracted period anddelay my order herein until the parties have agreed to arbi-trateMascaro's discharge and to permit the Respondent toanswer the additional allegation of the complaint as amend-ed pursuant to my granting of the General Counsel's motionfor such amendment, I make my order disposing of thisproceeding, deferring the matter to arbitration, conditionalupon the mutual consent of the Union and the Respondentto arbitrate Mascaro's discharge. Such agreement to arbi-trateMascaro's discharge must be reached within the rea-sonable time limited by the Order following.17Upon the foregoing findings and conclusions, and therecord heretofore developed herein, and pursuant to Section10(c) of the Act, I hereby recommend the following:18ORDERThe complaint is dismissed in its entirety except thatjurisdiction is hereby retained for the purpose of entertain-ing an appropriate and timely motion for further consider-ation upon a proper showing that (a) the dispute as to allthe dischargees named in the complaint and amendmenthas not been submitted promptly to arbitration, (b) thedispute has not been resolved by the arbitration procedureor the decision of the arbitrator is not wholly dispositive ofthe issuesin this case, and (c) that the grievance or arbitra-tion procedures have not been fair and regular or havereached a result which is repugnant to the Act.17 I have carefully considered the cases cited by the Respondent in itsopposition to the General Counsel's motion to amend the complaint. I do notfind them dispositive of the issues presented by the motion of the GeneralCounsel to amend the complaint.18 In the event no exceptions are filed asprovided by sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as providedin Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes.